Citation Nr: 1810715	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-31 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

In April 2016, the Board divided the Veteran's claim for entitlement to service connection for headaches into two claims: (1) rhinosinusitis with headaches and (2) tension headaches; granted the claim for service connection for rhinosinusitis with headaches; and remanded for additional development the claims for tension headaches and hepatitis C.  The remanded claims have since been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  While the Veteran had headache symptoms in service, evidence reveals that those were headaches related to rhinosinusitis, and not tension-type headaches.

2.  The probative evidence of record does not relate the Veteran's currently diagnosed tension headaches to his service or his service-connected rhinosinusitis; rather, it relates them to a cervical spine condition that is not service-connected.

3.  While the Veteran had multiple sexual partners and was treated for gonorrhea in service, his currently diagnosed hepatitis C has not been medically related to his service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for tension headaches have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).    

2.  The criteria for the establishment of service connection for hepatitis C have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2017).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

The Veteran contends that he is entitled to service connection for tension headaches as a result of his active duty service, or in the alternative, are secondary to his service-connected rhinosinusitis with headaches.  He also contends that he is entitled to service connection for hepatitis C, based on an alleged incident with a syringe, and his sexual behavior in service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for certain chronic diseases, such as tension headaches, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Tension Headaches

Service treatment records (STRs) indicate that, in October 1973, the Veteran was treated once for headaches associated with sinus-related symptoms.  In his April 2007 claim for service connection for headaches, he indicated that he had headache issues since 1971.  The Veteran testified that he reported to his platoon sergeant that his headaches had continued even after his initial treatment, but his platoon sergeant told him that he could not go to sick call for simple things like headaches.  

Post-service medical treatment records reveal that the Veteran complained of headache issues since at least 1997.  Private treatment records indicate complaints of headaches and a diagnosis of migraine headaches in June 2005. 

The Veteran was afforded a VA examination in May 2013.  The examiner indicated that the Veteran was treated in 1973 for a headache with upper respiratory infection complaints, but there was no other documentation of headache complaints in service.  He was diagnosed in 2005 with migraine headaches.  Later, the Veteran was diagnosed by a VA examiner with tension headaches.  The examiner opined that it was not at least as likely as not that his headache incurred in, or was caused by headaches that occurred during active duty service in October 1973.

In an August 2015 VA examination, the examiner noted it was at least as likely as not that the Veteran had two separate headaches; one caused by sinusitis, and the other was tension headaches.  However, the examiner indicated that his tension headaches were related to his cervical spine condition that was noted in a May 2012 VA neurology consultation note, and not directly related to service.

In April 2016, the Board remanded the issue for an addendum opinion to the August 2015 VA opinion.  The Board requested an opinion as to whether it was at least as likely as not that any currently present tension headaches were incurred in or related to the Veteran's military service.  Also, the examiner was asked whether it was possible to differentiate between the headaches associated with the service-connected rhinitis from a current diagnosis of tension headaches; if so, how so.

In a May 2016 VA addendum opinion, the examiner noted service treatment records indicating congestion and orbital headaches in October 1973; a September 2011 cervical spine MRI and a May 2012 neurology consultation noted assessing tension headaches as secondary to a cervical spine condition; and the Veteran's testimony at his January 2016 hearing describing the type of headaches associated with his sinus condition, and not tension-type headaches.  The examiner further noted that the STRs do not indicate cervical spine issues, complaints, diagnoses or treatments, and therefore, it was unlikely that the Veteran's current cervical spine spondylosis was related to military service.  He indicated that there were no headaches present at separation from service, and both the cervical spine and tension headache diagnoses were made well beyond a year after separation.  Lastly, the examiner noted that headaches related to inflammation of the sinuses result in a decreased ability for the mucus to drain, increasing pressure within the sinuses and leading to a sinus headache.  Symptoms include facial pain that may worsen with bending down or straining, with radiation to the forehead, temple or cheek.  Tension headaches are associated with constant pressure-type pain, with radiation from the back of the head frontally to both sides of the cranium, eye area and other muscle groups.  As the visual cortex is located in the posterior occipital area, the tension headache may affect vision.  As the sinus or rhinosinusitis condition is associated with recurrent episodes or flares, a headache is most likely to occur during a flare.  As cervical spondylosis is continual, progressive, and always present, a headache could be related to the spine condition at any time.  Unless a flare was occurring, the headache would unlikely be related to the Veteran's service-connected rhinosinusitis condition.  Additionally, both types of headaches could occur at the same time since the two headache types have different etiologies.  The examiner determined that, since both headache types can affect the frontal part of the head and eye areas, it is impossible to determine the type of headache, and differentiating between the headache conditions is unlikely.

The Veteran's contentions alone that his current tension headache is due to headaches he experienced during service, or due to his service-connected rhinosinusitis with headaches, are insufficient to establish such a connection.  Although the Veteran is competent to report on experiencing headaches, the negative opinions are of more probative weight as they pertain to the question of nexus, which in this case is an inherently medical question.  The opinions indicated that the headaches the Veteran experienced in service were associated with his sinuses, and not tension; and the current tension headaches he experiences are not due to rhinosinusitis, but are due to a cervical spine condition that is not related to service.   

The May 2016 addendum opinion provided a clear explanation as to why the Veteran's current tension headaches are not related to his period of service, specifically experiencing a sinus-related headache in service, or related to his service-connected rhinosinusitis with headaches, based on post-service medical history and the nature of the current disability itself.  The causes of tension headaches involve complex medical questions, and as a lay person, the Veteran's opinions as to those causes do not constitute competent medical evidence.  38 C.F.R. § 3.159(a) (2017).  The Board also notes that there is no objective evidence of tension headaches within the Veteran's first post-service year.

In January 2018, the Veteran submitted an opinion from an acute care nurse practitioner (ACNP) who reviewed the Veterans service treatment records and current treatment records.  The ACNP noted the Veteran's treatment for tension headaches and also noted a current "working diagnoses" of post-traumatic stress disorder (PTSD) and chronic daily headaches.  The ACNP stated that the Veteran is "restricted in his socializations due to chronicity of head pain" and "it is as likely as not this condition is service related."  It is unclear to the Board which disability this opinion is referring to - PTSD or chronic daily headaches.  The opinion ends by saying that "patient never had complaint of chronic head pain until after leaving service in the 1970's and has PTSD since leaving the service."  

The Board places little probative value on this most recent opinion.  The Veteran is not service-connected for PTSD, thus the issue of secondary service connection (linking headaches to a service-connected disability) is not raised.  As above, the service treatment records do document treatment for headaches, contrary to the ACNP's statement.  The opinion does not address the fact that "rhinosinusitis with headaches" is service-connected or try to differentiate between the headaches that are service-connected and the tension headaches.  In all, given the inaccurate factual premise, and the omission of discussion of the varying types of headaches the Veteran experiences, which is detailed quite specifically in the other VA medical opinions of record, the opinion lacks probative value.  

The Board relies on the May 2017 VA medical opinion and finds that the preponderance of the evidence is against the Veteran's claim for service connection for tension headaches; therefore, the benefit of the doubt provision does not apply.

Hepatitis C 

The Veteran contends that he sat on a syringe in service, and thereafter experienced jaundice and other symptoms he believed to be related to hepatitis C.  He also has testified to having unprotected sexual relationships with women, and contracting gonorrhea during service, which he believes could also be where he contracted hepatitis C.

Current medical records confirm that the Veteran has a diagnosis of chronic hepatitis C infection.  Service treatment records do not contain evidence of a needle stick or treatment of symptoms such as jaundice.  However, for the purposes of this analysis, the Board will consider that the alleged incidents may have happened in service.  Therefore, the question before the Board is whether the alleged incidents in service caused this current disability.  

In April 2016, the Board remanded the claim to obtain a VA addendum opinion to an October 2015 VA opinion in order to address the Veteran's testimony that he sat on a syringe during service and several weeks after this he began having symptoms, including jaundice eyes; and that he had unprotected sexual relationships with women during service and was treated for gonorrhea.

In the October 2015 VA opinion, the examiner opined that it was less likely than not that the Veteran developed hepatitis C related to his active service.  The examiner noted that he denied blood transfusions, intranasal cocaine use or intravenous drug abuse; there were no tattoos or body piercings listed on his entrance or separation examinations; and his STRs do not show elevated liver function tests, a history of jaundice, or the claimed incident of sitting on a needle.  The examiner indicated that an isolated incident of sitting on a needle would have a low yield for hepatitis C infection.  Post-service medical treatment records did not show elevation of liver enzymes until the Veteran began having pancreatitis in 2006.  The examiner noted a statement made by the Veteran indicating he was hospitalized with jaundice, fatigue and lethargy while in service in Germany in the 1970s for approximately two weeks; and at that time, he was given a probable diagnosis of hepatitis A (not usually related to blood or mucous membrane contact, but by fecal, food or finger transport).  He also reported being monitored closely by a drug program after this incident.  The examiner was unable to find such incidents in the Veteran's STRs, but noted that the Veteran's only risk factors for hepatitis C included unprotected sexual activities, heroin use and an ear piercing.  Neither VA or private treatment medical records report lethargy, fatigue, malaise, jaundice, abdominal pain, dark urine, or any other signs and symptoms of hepatitis C within one year after separation; therefore, the examiner noted it was not incurred in or caused by the Veteran's reported history of sitting down on an exposed needle in service.

In the June 2016 VA addendum opinion, the examiner indicated that, as the Veteran had no combat exposure, and his entrance and separation examinations had no statements of hepatitis illness exposure, his risk factors for hepatitis C included unprotected sexual activities, heroin use, and an ear piercing.  With regards to his report of sitting on a syringe, the examiner noted that sitting on an intact syringe is a non-penetrating event, whereas sitting on a needle can be a penetrating event.  The examiner noted that, as opposed to drug use, intranasal cocaine use has a higher risk for contracting a hepatitis C infection.  He also stated that the risk of contracting hepatitis C from sexual intercourse is low, and the risk increases with increased number of partners or group sex.  As opposed to heterosexual relationships, the incident of hepatitis C transmission in homosexual men with HIV who have sex with each other and one of the partners have hepatitis C, the transmission rate is still low, but is increased over heterosexual couples without HIV.  Based on this information, the examiner deemed it less likely than not that any currently present hepatitis C infection was incurred in or related to the Veteran's military service to include his history of sex with heterosexual partners.  

The Board finds these opinions to be highly probative on the issue of whether the Veteran's current hepatitis C is related to his service.  The opinions are thorough, contain the underlying reasons for the ultimate conclusions, and address the Veteran's lay testimony regarding how he believes he was infected.  They were formed by medical professionals who had access and reviewed the pertinent evidence in the case.  These opinions find against such a connection, and the Board finds that they are more probative on the inherently medical question before the Board, than are the Veteran's unsubstantiated lay statements.  Therefore, the Board finds that the preponderance of the evidence is against a finding of service connection; therefore, the benefit of the doubt provision does not apply. 
	


	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tension headaches is denied.

Service connection for hepatitis C is denied. 



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


